15 F.3d 1092NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Harry Thomas JEANETTE, Defendant-Appellant.
No. 92-10573.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1993.*Decided Jan. 25, 1994.

Before:  REINHARDT, O'SCANNLAIN, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Harry Thomas Jeanette appeals his conviction following jury trial for conspiracy to distribute a controlled substance in violation of 21 U.S.C. Secs. 841(a)(1), 846.  Jeanette contends the district court erred by denying his motion for a new trial based upon ineffective assistance of counsel.  He argues that trial counsel's failure to call a law enforcement officer on his behalf, who purportedly would have offered testimony supporting Jeanette's theory of defense, denied him effective assistance of counsel.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
Generally, we review for abuse of discretion a district court's denial of a motion for a new trial.   United States v. Cochrane, 985 F.2d 1027, 1029 (9th Cir.1993) (per curiam).  Nonetheless, "[a] challenge to a conviction based upon ineffective assistance of counsel ordinarily is made through collateral attack, not on direct appeal, in order to develop a complete record on which to evaluate this fact-specific claim."   Id.; accord United States v. Sitton, 968 F.2d 947, 960 (9th Cir.1992).


4
Such is the case here.  The record lacks facts necessary to properly address Jeanette's claim on direct appeal.  Accordingly, we decline to consider his claim.   See Sitton, 968 F.2d at 960.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3